I am unable to concur in the second paragraph of the syllabus or in the judgment. My dissent is based upon the reasons concisely stated by Judge Carpenter for his dissent to the judgment in the Court of Appeals, as follows:
"When this policy was issued war was imminent, and so was the prospect of service in it by the insured. The hazard of some type of military air service was imminent for him. That was his greatest 'Aviation Hazard,' far greater than anything mentioned about it in his application.
"In view of this state of affairs, and the unequivocal language contained in the policy endorsement, I can but conclude that by the expression in it, 'on account of theaviation hazard of the insured,' the parties intended it to cover both military and civilian aviation hazards except as noted therein.
"From the undisputed evidence, final judgment for the defendant should be entered."
HART and STEWART, JJ., concur in the foregoing dissenting opinion. *Page 603